Citation Nr: 1821240	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2017, the Veteran testified at a Board hearing before the undersigned.  


FINDING OF FACT

Throughout the appeal period, the Veteran has manifested no worse than Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2017). Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent VA examination in March 2013.  He reported that he had difficulty hearing in his daily life and trouble hearing at certain pitches.  Examination showed puretone thresholds of 10, 25, 60, and 60 decibels in the right ear and 20, 35, 50, and 55 decibels in the left ear at the specified frequencies from 1000-4000.  Average puretone thresholds were 39 decibels in the right ear and 40 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable percent rating is assigned under Table VII.  The Board notes that the March 2013 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

A March 2018 VA examination showed puretone thresholds of 20, 25, 55, and 65 decibels in the right ear and 30, 35, 55, and 60 decibels in the left ear at the specified frequencies from 1000-4000.  Average puretone thresholds were 41 decibels in the right ear and 45 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other, a noncompensable percent rating is assigned under Table VII.  The Board notes that the March 2018 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

Accordingly, the evidence is not sufficient to demonstrate that the Veteran's hearing loss meets the criteria for a compensable rating during the pendency of the appeal. 38 C.F.R. § 4.85.

As the preponderance of the evidence is against the claim for an initial compensable rating for hearing loss; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).


ORDER

A compensable disability rating for bilateral hearing loss is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


